Dismissed w.o.j and Opinion Filed October 21, 2016




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01179-CV

                            IN RE LEE JEROME LEWIS, Relator

                 Original Proceeding from the Criminal District Court No. 6
                                    Dallas County, Texas
                             Trial Court Cause No. F14-5207-X

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       Before the Court is relator’s October 6, 2016 petition for writ of mandamus in which he

asks the Court to direct the district clerk to allow him to purchase the transcripts of all witness

testimony presented to the grand jury and to order the district clerk to itemize the costs of the

transcripts and either produce the transcripts to relator or swear by affidavit that no such records

are on file and why.

       The Court’s power to issue a writ of mandamus is limited as set forth in section 22.221 of

the Texas Government Code. Because the Dallas County district clerk is not a judge, we may

issue a writ of mandamus to compel action by the district clerk only to the extent necessary to

enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West 2004) (writ power);

In re Wade, 05-15-01179-CV, 2015 WL 5783691, at *1 (Tex. App.—Dallas Oct. 5, 2015, no

pet.) (mem. op.). Relator’s prior appeal in this Court has been resolved, and the alleged failure

of the district clerk to provide relator with a copy of the grand jury transcripts does not implicate
our jurisdiction.   We, therefore, lack jurisdiction over the petition for writ of mandamus.

Accordingly, we DISMISS relator’s petition for writ of mandamus for want of jurisdiction. See

TEX. R. APP. P. 52.8(a).




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE
161179F.P05




                                             –2–